Case 1:17-cv-01061-SOH Document 51               Filed 11/16/20 Page 1 of 8 PageID #: 297




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

LISA WESSON, Individually and as
Representative of the Estate of Robert Harold Wesson,
Deceased; and on behalf of Nicholas Shane Wesson,
Dustin Lane Wesson, Katelynn Leann Wesson, Kenneth
Lane Wesson, and Moreland Jean Wesson                                                PLAINTIFF


v.                                   Case No. 1:17-cv-1061


LEGACY AUTOMATION, INC.                                                           DEFENDANT

                                 MEMORANDUM OPINION

       Before the Court is Defendant Legacy Automation, Inc.’s Motion for Summary Judgment.

ECF No. 44. Plaintiff has filed a response to the motion. ECF No. 49. Defendant has filed a

reply. ECF No. 50. The Court finds the matter ripe for consideration.

                                      I. BACKGROUND

       Plaintiff alleges that at all relevant times, Robert Harold Wesson (“Mr. Wesson”) was an

employee of Georgia-Pacific Consumer Products, LLC at its mill in Crossett, Arkansas. Plaintiff,

who is Wesson’s widow, alleges that on August 11, 2014, while acting in the course and scope of

his employment, Mr. Wesson suffered fatal injuries while operating a C-3 paper machine. Plaintiff

alleges that Mr. Wesson’s accident was caused by defects in the C-3 paper machine and related

mechanisms, apparatus, and components.

       The C-3 “paper machine” is a collection of machines and related equipment which

manufactures paper and prepares it for sale and shipment. The part of the system that creates the

paper is known as the “wet end.” The paper then enters what is known as a “winder,” in which a

parent roll of paper is packaged to certain specifications. The third part of the process is known

as the “finishing line,” in which the rolls are wrapped and moved by a series of conveyors and
Case 1:17-cv-01061-SOH Document 51                   Filed 11/16/20 Page 2 of 8 PageID #: 298




related devices to the warehouse.

        The machines identified in the complaint (941025-106 and 941025-109) were part of the

finishing line and were manufactured by the now-defunct Lamb-Grays Harbor Company. Part

941025-106 is commonly called a bumper, and part 941025-109 is called a diameter sensor. After

a roll has been lifted from the floor, the bumper cushions, stops, and receives the roll onto a

conveyer where the diameter sensor measures the roll’s diameter, which allows the machinery to

adjust to the roll’s size.

        Defendant Legacy Automation, Inc. manufactures and sells capital equipment, but it is

primarily involved in the sales and service of capital equipment in pulp and paper mills. Much of

the capital equipment that Legacy sells and services was manufactured by the Lamb family of

companies, primarily by Lamb-Grays Harbor Company prior to its closure. Defendant’s business

records indicate that it has occasionally provided parts and servicing to the Crossett mill. However,

these records also indicate that Defendant never serviced or provided spare parts for the “106”

bumper or “109” diameter sensor.

        On August 6, 2020, Defendant filed the instant motion for summary judgment. Defendant

contends that it is entitled to summary judgment because it has no relation to the machine at issue

and no relation to Lamb-Grays Harbor Company. On September 3, 2020, Plaintiff filed an

untimely response to the motion, arguing that the Court should defer its ruling on the motion or

deny it pursuant to Federal Rule of Civil Procedure 56(d). Defendant then filed a reply, and the

motion is now ripe for the Court’s consideration.

                                         II. STANDARD

        The standard for summary judgment is well established. A party may seek summary

judgment on a claim, a defense, or “part of [a] claim or defense.” Fed. R. Civ. P. 56(a). When a



                                                 2
Case 1:17-cv-01061-SOH Document 51                     Filed 11/16/20 Page 3 of 8 PageID #: 299




party moves for summary judgment, “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact, and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957

(8th Cir. 1995). This is a “threshold inquiry of . . . whether there is a need for trial—whether, in

other words, there are genuine factual issues that properly can be resolved only by a finder of fact

because they reasonably may be resolved in favor of either party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). A fact is material only when its resolution affects the outcome of

the case. Id. at 248. A dispute is genuine if the evidence is such that it could cause a reasonable

jury to return a verdict for either party. Id. at 252.

        In deciding a motion for summary judgment, the Court must consider all the evidence and

all reasonable inferences that arise from the evidence in a light most favorable to the nonmoving

party. Nitsche v. CEO of Osage Valley Elec. Co-Op, 446 F.3d 841, 845 (8th Cir. 2006). The

moving party bears the burden of showing that there is no genuine issue of material fact and that

it is entitled to judgment as a matter of law. See Enter. Bank v. Magna Bank, 92 F.3d 743, 747

(8th Cir. 1996). The nonmoving party must then demonstrate the existence of specific facts in the

record that create a genuine issue for trial. Krenik, 47 F.3d at 957. However, a party opposing a

properly supported summary judgment motion “may not rest upon mere allegations or denials . . .

but must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 256.

                                         III. DISCUSSION

        Defendant argues that it is entitled to summary judgment because it has no relation to the

machine that caused harm to Plaintiff and no relation to the manufacturer of said machine. In

response, Plaintiff does not address the merits of Defendant’s motion but instead argues that she



                                                   3
Case 1:17-cv-01061-SOH Document 51                           Filed 11/16/20 Page 4 of 8 PageID #: 300




“is unable to present facts essential to justify [her] position” because “Defendant has not provided

initial disclosures.” ECF No. 49, p. 1. The Court will address this issue first before moving to the

merits of Defendant’s motion.

        A. Rule 56(d)

        Plaintiff contends that she cannot present an opposition to summary judgment without first

receiving initial disclosures from Defendant and asks the Court to deny the motion pursuant to

Federal Rule of Civil Procedure 56(d). “As a general rule, summary judgment is proper ‘only after

the nonmovant has had adequate time for discovery.’” Hamilton v. Bangs, McCullen, Butler, Foye

& Simmons, L.L.P., 687 F.3d 1045, 1049 (8th Cir. 2012) (quoting Iverson v. Johnson Gas

Appliance Co., 172 F.3d 524, 530 (8th Cir. 1999)). “Under Rule 56(d), a court may defer

considering a summary judgment motion or allow time for discovery ‘[i]f a nonmovant shows by

affidavit or declaration that, for specific reasons, it cannot present facts essential to justify its

opposition.’” 1 Anzaldua v. Ne. Ambulance & Fire Prot. Dist., 793 F.3d 822, 836 (8th Cir. 2015)

(quoting Fed. R. Civ. P. 56(d)).

        “This option exists to prevent a party from being unfairly thrown out of court by a

premature motion for summary judgment.” Hamilton, 687 F.3d at 1050 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 326 (1986)). As the Eighth Circuit has noted, the rule “should be applied

with a spirit of liberality.” United States ex rel. Bernard v. Casino Magic Corp., 293 F.3d 419,

426 (8th Cir. 2002).

        A Rule 56(d) motion, however, “is not a shield that can be raised to block a motion for




1
 Rule 56(d) was formerly Rule 56(f). On December 1, 2010, the Federal Rules of Civil Procedure were amended,
and Rule 56(f) became Rule 56(d), without any other substantial change. See Hargis v. Access Capital Funding, LLC,
674 F.3d 783, 792 (8th Cir. 2012). “[T]he case law developed under the 56(f) version remains controlling precedent.”
Fraserside IP L.L.C. v. Youngtek Sols. Ltd., No. C11-3005-MWB, 2012 WL 2906462, at *2 (N.D. Iowa July 16,
2012).

                                                         4
Case 1:17-cv-01061-SOH Document 51                                Filed 11/16/20 Page 5 of 8 PageID #: 301




summary judgment without even the slightest showing by the opposing party that his opposition

is meritorious.” Duffy v. Wolle, 123 F.3d 1026, 1040 (8th Cir. 1997); see also Gardner v. Howard,

109 F.3d 427, 431 (8th Cir. 1997) (“[Rule 56(d)] does not condone a fishing expedition.”). A

nonmovant seeking relief under Rule 56(d) must do more than speculate that it may discover

additional facts that would overcome a motion for summary judgment and must submit an affidavit

showing “what specific facts further discovery might unveil.” Stanback v. Best Diversified Prods.,

180 F.3d 903, 911 (8th Cir. 1999). “Where a party fails to carry [its] burden under Rule [56(d)],

‘postponement of a ruling on a motion for summary judgment is unjustified.’” Id. (quoting

Humphreys v. Roche Biomedical Labs., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993)).

         “A party’s vigilance to prepare its case in a timely manner is relevant to whether relief is

available under Rule 56(d).” Day v. Trucking Servs., Inc., No. 4:09-cv-0031-SWW, 2012 WL

3637930, at *3 (E.D. Ark. Aug. 23, 2012) (citing Beatty v. Synthes, 101 Fed. App’x. 645, 2004

WL 1434860, at *1 (8th Cir. 2004)). Indeed, courts have found cause to deny a nonmovant’s

request for Rule 56(d) relief when the request comes after the close of discovery. See id.

         The present case was filed in October 2017. Defendant filed its summary judgment motion

on August 6, 2020. On September 3, 2020, ten days before the discovery deadline, Plaintiff asserts

in an untimely response to a summary judgment motion that she has not received initial disclosures

from Defendant. 2 The discovery deadline in this case expired on September 13, 2020, and Plaintiff

never filed a motion to compel regarding the initial disclosures. Further, Plaintiff has failed to

state what specific facts that these initial disclosures might unveil and has not filed a supporting

affidavit or declaration as required by Federal Rule of Civil Procedure 56(d). Plaintiff has had


2
 In its reply, Defendant states that it has provided initial disclosures to Plaintiff. Defendant further states that Plaintiff
has not provided initial disclosures. ECF No. 50, p. 1. Nothing in the record shows that either Plaintiff or Defendant
has received initial disclosures, so the Court is unable to determine whether the parties have made initial disclosures.
The Court notes that the deadline for making initial disclosures was July 2, 2018.

                                                              5
Case 1:17-cv-01061-SOH Document 51                             Filed 11/16/20 Page 6 of 8 PageID #: 302




more than adequate time to engage in discovery and has not been vigilant in preparing its case in

a timely manner. Accordingly, the Court finds no reason to delay its ruling on Defendant’s

summary judgment motion.

         B. Undisputed Facts

         As a preliminary matter, the Court must address Plaintiff’s failure to establish any genuine

disputes of material fact. The Court may deem undisputed a movant’s asserted fact if it is not

properly controverted by the nonmovant. Fed. R. Civ. 56(e); see also Local Rule 56.1(c)

(providing that a movant’s asserted facts will be deemed admitted if they are not controverted by

the nonmovant’s own statement of disputed material facts). A party asserting a genuine dispute

of material fact must support the assertion by either citing to materials in the record or by showing

that the cited materials do not establish the absence or presence of a genuine dispute. Fed. R. Civ.

P. 56(c)(1).

         The Court finds that Plaintiff has failed to properly controvert Defendant’s asserted facts

under Federal Rule of Civil Procedure 56(c) and Local Rule 56.1. Plaintiff has not filed a statement

of disputed facts in accordance with Rule 56(c) and Local Rule 56.1. Accordingly, all facts

asserted in Defendant’s statement of facts are deemed admitted for summary judgment purposes. 3

Spence v. Union Pac. R.R. Co., No. 3:17-cv-3074-TLB, 2019 WL 1281244, at *1 (W.D. Ark. Mar.

20, 2019) (deeming admitted the summary judgment movant’s asserted facts when the nonmovant

failed to controvert them as required by Local Rule 56.1).

         C. Merits of Defendant’s Motion

         Defendant argues that it is entitled to summary judgment because it did not manufacture,


3
  In the present case, Defendant’s Statement of Uncontested Facts (ECF No. 48) does not cite to materials in the record.
However, Defendant restates these same facts along with citations to materials in the record in the brief in support of
its summary judgment motion. ECF No. 45, pp. 1-4.


                                                           6
Case 1:17-cv-01061-SOH Document 51                            Filed 11/16/20 Page 7 of 8 PageID #: 303




service, or otherwise control the machine or machines that caused harm to Plaintiff. Defendant

further asserts that it has no relation to these machines or to the manufacturer of these machines.

Plaintiff has not responded to this argument.

         Plaintiff’s claims are product liability claims under Arkansas law. The term “product

liability action” is defined by statue in Arkansas and “includes all actions brought for or on account

of personal injury, death, or property damage caused by or resulting from the manufacture, design,

formula, preparation, assembly, testing, service, warning, instruction, marketing, packaging, or

labeling of any product.” Ark. Code Ann. § 16-116-202(5). This broad definition encompasses

Plaintiff’s various claims regardless of her theory of recovery. 4 See Bell v. Pfizer, Inc., 716 F.3d

1087, 1093 (8th Cir. 2013) (applying Arkansas law) (Arkansas law “treat[s] all product liability

actions consistently, regardless of the theory of recovery”).

         A basic requirement of product liability claims under Arkansas law is product

identification, which means that the actual product manufactured or distributed by the defendant

caused injury to the plaintiff. See id. at 1092; Chavers v. General Motors Corp., 349 Ark. 550,

563 (2002) (holding plaintiff could not prevail on product liability action where there was no proof

he used defendant’s product). Thus, for Plaintiff to prevail in this case, she must show that a

product manufactured or distributed by Defendant caused Mr. Wesson’s injuries.

         The undisputed facts of this case demonstrate that the machine or machines identified by

Plaintiff as causing Mr. Wesson’s injuries have no connection to Defendant. Plaintiff has not

identified any machine or equipment that was manufactured, designed, or influenced by

Defendant. In fact, the identification plate on the machines identified in the complaint indicate


4
  Plaintiff names the following claims in the complaint: (1) design defect; (2) strict products liability; (3) products
liability—manufacture and assembly; (4) products liability—general negligence; (5) failure to warn; (6) breach of
warranty; and (7) negligence. ECF No. 4. At the core of Plaintiff’s complaint is the contention that Mr. Wesson’s
injuries were caused by the faulty manufacture or design of a product.

                                                          7
Case 1:17-cv-01061-SOH Document 51                Filed 11/16/20 Page 8 of 8 PageID #: 304




that Lamb-Grays Harbor Company was the manufacturer and/or seller of the equipment at issue.

ECF No. 4, ¶ 19. There is no evidence in the record showing a connection between Defendant and

Lamb-Grays Harbor Company that would allow one company’s conduct to be imputed to the other.

Further, there is no evidence that Defendant serviced, inspected, or tested the machines and

equipment at issue. There is simply a lack of proof concerning the involvement of Defendant in

this case. Accordingly, Plaintiff cannot meet her product identification burden, and thus this

product liability action must fail.

                                      IV. CONCLUSION

       For the above-stated reasons, the Court finds that Defendant’s Motion for Summary

Judgment (ECF No. 44) should be and hereby is GRANTED. Plaintiff’s claims are DISMISSED

WITH PREJUDICE.

       IT IS SO ORDERED, this 16th day of November, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge




                                              8
